DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. (8,109,449) in view of Thrasher et al. (5,014,372).
Regarding claim 1, Weis et al shows a valve (1) for a pot filler faucet comprising an internally threaded body (5) for securement to a pot filler faucet to receive a flow of water therefrom; a collar (the inward flange at the bottom of 5)) fixedly mounted concentrically on said body (fig 3); a nozzle (6 and 12) rotatably mounted in said collar coaxially of said body for receiving a flow of water from said body (fig 3); a pair of mutually rotatable valve discs  (7, 8) coaxially of said nozzle that cooperate to allow a flow of water from said body to said nozzle in one relative position (fig 3) and to block a flow of water in a second relative position (fig 6), one of said valve discs (7) being disposed in said body in stationary relation and defining a pair of diametrically disposed passages (9) for passage of water therethrough and the other of said valve discs (8) being disposed in said nozzle (it is at least partially inside 12 which is part of the nozzle) in stationary relation and in contact with the first valve disc and defining a pair of passages (9) for selective alignment with said passages in said one valve disc; 
But fails to disclose a hand wheel secured to and concentrically of said nozzle for rotating said nozzle relative to said body.  
However, Thrasher et al. teaches a hand wheel (46) secured to and concentrically of a nozzle (32, 62) for rotating said nozzle relative to a body (12).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a hand wheel to the nozzle of Weis et al. in order to rotate the nozzle as taught by Thrasher et al. (col 5, lines 1-2).
Regarding claim 2, the above combination fails to disclose that  each said valve disc is made of ceramic.  
However, the examiner takes official notice that ceramic is a well-known material and is often used for is durability.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the valve discs out of ceramic in order to make them durable and last a long time.
Regarding claim 3 said nozzle has an annular flange (the flange on the upper part of 12) disposed between said body and said collar.
Regarding claim 6,  second relative position is disposed 900 from said one relative position (fig 3 and 6).  
Regarding claim 7,  said nozzle has an annular flange (the flange on the upper part of 12)  disposed between said body and said collar.  

Claim 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. (8,109,449) as modified by Thrasher et al. (5,014,372) above, further in view of Aghnides (3,130,915),
Regarding claim 5, Weis et al. as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose  an orifice aerator disposed coaxially in said nozzle for straightening a flow of water through said nozzle.  
However, Aghnides teaches an orifice aerator (fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add an orifice aerator to the nozzle of Weis et al as modified above in order to aerate the fluid flow.

Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. (8,109,449) as modified by Thrasher et al. (5,014,372) above, further in view of Sochtig et al. (2013/0341422)
Regarding claim 9, Weis et al. as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose a flow restrictor  in said body for restricting a flow of water into said body and a screen upstream of said flow restrictor for screening the flow of water into said body.
However, Sochtig et al teaches a flow restrictor (5) and a screen (3) upstream of said flow restrictor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the flow restrictor an screen of Sochtig et al. to the device of body of Weis et ala s modified above in order to fix a maximum value of flow capacity as taught by Sochtig ([0008]).


Claims 4 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weis et al. (8,109,449) as modified by Thrasher et al. (5,014,372) above, further in view of Lu et al. (10,730,060)
Regarding claims 4 and 8, Weis et al. as modified above shows all aspects of the applicant’s invention as in claims 3 and 7 above, but fails to disclose a plunger mounted in said body, a spring biasing said plunger against said flange and a recess in said flange for receiving said plunger in a predetermined position of said nozzle relative to said body 
However, Lu et al teaches a plunger (5) mounted in said body, a spring biasing (col 6, line 20) said plunger against said flange and a recess (36) in said flange for receiving said plunger in a predetermined position of said nozzle relative to said body 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the plunger and spring (5) to the body and the recess (36) to the flange of the nozzle in order generate a resistance and locate the nozzle location as taught by Lu et al. (col 6, line 22-25).  
Regarding claim 8, the pair of recesses in said flange are disposed 90 deg from each other  in the above combination.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 
The applicant argues that Weis does not show a valve for a pot filler.
The examiner notes that the term “for a pot filler” is intended use. The valve of Weis can be used to fill a pot with water.
The applicant argues that Weis does not teach an internally threaded body for securement to a pot filler faucet. 
The examiner notes that the body 5 of Weis is internally threaded (col 5, line 32). The inner thread of body 5 can be used for securement to a pot filler faucet. The term “for securement to a pot filler faucet” is again an intended use function.
The applicant argues that the body 5 of Weis does not have a collar fixedly mounted concentrically on the body.
The examiner notes that the inward flange on body 5 is being considered  a collar.  The inward flange on body 5 is a collar, or annular ring that is formed around the nozzle portion 12 as shown in figures 3 and 6.
The examiner also notes that the term “fixedly mounted,” does not require a separate element to be mounted to the connection part. The collar of element 5 is connected to element 5 and is therefore fixed to and mounted to element 5.
The applicant argues that Weis does not teach a pair of mutually rotatable valve discs, one of the discs being disposed in the body and the other disposed in the nozzle.
The examiner notes that disc 7 of Weis is disposed in the body 5 in stationary relation to the body. Disc 8 is located in the nozzle 12 as shown in figure 6. Nozzle 12 is inside body 5, so disc 8 is also inside body 5, but the claim does not prevent this configuration.
The applicant then argues the examiners combination of Weis  as modified by Thrasher.  
The examiner notes that one of ordinary skill in the art would know how to add a hand wheel to the valve of Weis as still keep its reduce production costs as well as its space saving size. It is noted that the hand wheel does not have to be very large in since and can even be the same diameter of the valve body itself.  The examiner also argues that the principal of operation of Weis which is to control the flow of water will not be changed at all with the addition of  a hand wheel.
Regarding claim 3, the examiner notes that the claim requires the flange of the nozzle  to be located between the body and the collar. The flange on element 12 is certainly located between a portion of the collar and a portion of the body as shown in figure 6
Regarding claim 4, the examiner notes that the clam is merely requiring a spring loaded detent mechanism. Lu teaches a spring loaded detent mechanism. One of ordinary skill in the art would know how to add the simple spring loaded detent mechanism of KU to the device of Weis without increasing the size or production costs significantly.


Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        7/6/2022